Citation Nr: 1532449	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  12-05 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ) in April 2015.  A transcript of that proceeding has been associated with the claims file.

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's tinnitus is related to active service


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for tinnitus, which constitutes a complete grant of the Veteran's claim.  Thus, no discussion of VA's duty to notify or assist is necessary.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).  

Service Connection for Tinnitus

The Veteran contends that his tinnitus is related to his period of active service, including in-service noise exposure.  

Treatment records from the Northern Navajo Medical Center and the February 2012 VA audiological examination report indicate that the Veteran has tinnitus.  Accordingly, the first Shedden element is met. 

With regard to an in-service occurrence, the Board notes that the Veteran's DD Form 214 indicates that his military occupational specialty (MOS) was as a light weapons infantryman, a specialty associated with a high probability of noise exposure.  Additionally, at his April 2015 hearing, the Veteran testified that he was exposed to practice grenade explosions and M16 gunfire, without hearing protection, and that approximately seven months into his tour of duty he began to experience ringing in his right ear.  A layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board finds that the Veteran is competent to report what he can perceive through his senses, including in-service noise exposure and tinnitus.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the second Shedden element has been demonstrated.  

Concerning the third Shedden element, evidence of a nexus between the Veteran's tinnitus and his in-service noise exposure, the Veteran was provided a VA examination in February 2012.  The examiner stated that there was no evidence of nerve damage consistent with tinnitus during active duty service; therefore, the Veteran's tinnitus was less likely than not related to service.  The examiner did not address the high probability of noise exposure associated with the Veteran's MOS.  Additionally, the examiner did not have the opportunity to address the Veteran's April 2015 hearing testimony.  Accordingly, the Board finds that examination report is inadequate.  

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's tinnitus was incurred during active service.  As noted above, the Veteran has tinnitus and was exposed to acoustic trauma during active service.  The Veteran provided competent and credible statements that his tinnitus first manifested during active service and has continued since that time.  See Davidson v. Shinseki, 581 F.3d at 1316 (noting that the absence of a "valid medical opinion" is not an absolute bar to service connection); Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptoms).  A Veteran's lay statements may be sufficient evidence in any claim for service connection.  See 38 U.S.C. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  The Veteran's competent and credible testimony meets the nexus criteria outlined in 38 C.F.R. § 3.303(d) (2014), as it indicates that his tinnitus is causally related to in-service acoustic trauma.

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 C.F.R. § 3.102 (2014).  See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

Initially, the Board notes that there may be outstanding relevant federal treatment records.  Specifically, a letter received by VA in May 2014 noted that the Veteran had an audiology appointment at the Northern Navajo Medical Center on September 19, 2013.  To date, that treatment record has not been associated with the claims file.  Additionally, in June 2015, the Veteran submitted a VA 21-4142 to release updated treatment records from Northern Navajo Medical Center.  While VA requested those records in July 2015, to date, updated treatment records have not been obtained and VA has not fulfilled its duty to assist with regard to those records. 

Additionally, the Board finds that the February 2012 audiology examination report is inadequate for adjudicating the Veteran's claim.  Specifically, in rendering her negative nexus opinion the examiner relied exclusively on absence of hearing loss during service.  The Court has held that the lack of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  See also Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss).  Thus, an addendum opinion must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Pursuant to the Veteran's June 2015 VA Form 21-4142, VA must take appropriate action to request all treatment records, to include any hearing evaluations performed by Indian Health Services and the September 2013 audiological treatment at the Northern Navajo Medical Center.  All efforts to obtain these records must be documented.

2.  Obtain all VA treatment records for the Veteran dated from October 2008 to the present.  All attempts to obtain these records must be documented in the claims file.

3.  Thereafter, obtain an addendum opinion from the same examiner who conducted the February 2012 VA audiological examination or, if unavailable, the Veteran should be provided a new VA audiological examination.  If the February 2012 VA examiner determines that an additional audiological examination of the Veteran is necessary to provide the requested opinion, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  

The examiner is asked to address whether it is at least as likely as not (50 percent or greater degree of probability) that right ear hearing loss is causally related to military service, to include in-service noise exposure.  

In providing the requested opinion, the examiner should address the Veteran's in-service audiograms, to include the medical significance of any documented shift in hearing acuity, and the Veteran's lay statements.  In doing so, the examiner should presume the Veteran is competent to report matters within his own personal knowledge, including exposure to loud noise and diminished hearing in his ear.

If the Veteran's right ear hearing loss is not consistent with noise exposure, the examiner must provide a rationale for why that is so.

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The examiner should not rely solely on the absence of hearing loss in service as a basis for any opinion.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.
The examiner must provide a complete rationale for any opinion offered.  

4.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


